    Case 4:16-cv-05314-JST Document 254-4 Filed 03/13/19 Page 1 of 5




                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                          'HIHQGDQW([KLELW%
                                    
                         >0HVVLQJHU'HSRVLWLRQ@
                                    
                                    
                                    
                    
Case 4:16-cv-05314-JST Document 254-4 Filed 03/13/19 Page 2 of 5




   In re Twitter Inc. Securities Litigation




             Videotaped Deposition of
                  ADAM MESSINGER
                   February 13, 2019
        ***ATTORNEYS' EYES ONLY***
   Case 4:16-cv-05314-JST Document 254-4 Filed 03/13/19 Page 3 of 5

   Volume I                    Attorneys' Eyes Only
   Adam Messinger                               In re Twitter Inc. Securities Litigation

·1· Plaintiffs' Exhibit 222 is not a true and accurate
·2· copy of the e-mail that you received on or about
·3· May 25th, 2015?
·4· · · · · ·MS. GOODHART:· Objection.· Lacks
·5· foundation.
·6· · · · · ·THE WITNESS:· Again assuming I received it,
·7· I have no reason to believe this is not a legitimate
·8· e-mail.
·9· BY MR. DROSMAN:
10· · · ·Q.· Okay.· Do you see at the top it says, "Hi,
11· OpComm"?· Correct?
12· · · ·A.· It does, yes.
13· · · ·Q.· And we established that Leslie Carroll is
14· Mr. Costolo's executive assistant, right?
15· · · ·A.· Yes.
16· · · ·Q.· And she writes, "Hope everyone enjoyed
17· their long holiday weekends.· Confirmed agendas for
18· tomorrow Tue 5/26 and next week Mon 6/1 are below."
19· Do you see that?
20· · · ·A.· Yes.
21· · · ·Q.· "Please let me know if you have any
22· questions."· And then she has agendas for May 26,
23· 2015, correct?
24· · · ·A.· Yes.
25· · · ·Q.· And June 1, 2015, right?


                                                                               Page 77
                                www.aptusCR.com                                            YVer1f
   Case 4:16-cv-05314-JST Document 254-4 Filed 03/13/19 Page 4 of 5

   Volume I                    Attorneys' Eyes Only
   Adam Messinger                               In re Twitter Inc. Securities Litigation

·1· · · ·A.· Yes.
·2· · · ·Q.· And there's certain items that are in
·3· common on those particular two agendas, correct?
·4· · · · · ·MS. GOODHART:· Objection.· The document
·5· speaks for itself.
·6· · · · · ·THE WITNESS:· Would you like me to read
·7· the --
·8· BY MR. DROSMAN:
·9· · · ·Q.· No.· I'm just asking you a question.
10· There's certain agenda items that are in common
11· between the two meetings, correct?
12· · · ·A.· Yes.
13· · · ·Q.· "Updates," which is Roman numeral number I,
14· is -- is appears in both meetings, correct?
15· · · ·A.· Yes.
16· · · ·Q.· And "metrics" which is Roman numeral number
17· II, appears in both meetings, correct?
18· · · ·A.· Yes.
19· · · ·Q.· Okay.· And the parens after that says
20· "all," you see that?
21· · · ·A.· All, yes.
22· · · ·Q.· What does that refer to?
23· · · · · ·MS. GOODHART:· Objection.· Lacks
24· foundation.
25· · · · · ·THE WITNESS:· I don't know.


                                                                               Page 78
                                www.aptusCR.com                                            YVer1f
     Case 4:16-cv-05314-JST Document 254-4 Filed 03/13/19 Page 5 of 5

     Volume I                    Attorneys' Eyes Only
     Adam Messinger                               In re Twitter Inc. Securities Litigation

·1· · · · · · · · ·CERTIFICATE OF REPORTER

·2· · · · · ·I, JOHNNA PIPER, a Certified Shorthand

·3· Reporter, hereby certify that the witness in the

·4· foregoing deposition was by me duly sworn to tell

·5· the truth, the whole truth, and nothing but the

·6· truth in the within-entitled cause;

·7· · · · · ·That said deposition was taken in shorthand

·8· by me, a disinterested person, at the time and place

·9· therein stated, and that the testimony of the said

10· witness was thereafter reduced to typewriting, by

11· computer, under my direction and supervision;

12· · · · · ·That before completion of the deposition,

13· review of the transcript [X]was [ ]was not

14· requested.· If requested, any changes made by the

15· deponent (and provided to the reporter) during the

16· period allowed are appended hereto.

17· · · · · ·I further certify that I am not of counsel

18· or attorney for either or any of the parties to the

19· said deposition, nor in any way interested in the

20· event of this cause, and that I am not related to

21· any of the parties thereto.

22· DATED: FEBRUARY 18TH, 2019

23

24
· · · · · · · · · · · · _____________________________
25· · · · · · · · · · · ·JOHNNA PIPER, CSR NO. 11268


                                                                                Page 257
                                  www.aptusCR.com
